Case 2:19-cv-14236-JEM Document 1 Entered on FLSD Docket 07/11/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

 MARK MILEWSKI,

        Plaintiff,                                    CASE NO._______________________
 v.

 LIBERTY LIFE ASSURANCE
 COMPANY OF BOSTON,

       Defendant.
 ________________________________/

                     LIBERTY LIFE ASSURANCE COMPANY OF BOSTON’S
                       NOTICE OF REMOVAL PURSUANT TO TITLE 28,
                          U.S.C. SECTIONS 1331, 1332, 1441 AND 1446

        COMES NOW the Defendant, LIBERTY LIFE ASSURANCE COMPANY OF

 BOSTON (“Liberty Life”), by and through its undersigned counsel, pursuant to the provisions of

 Title 28, U.S.C. §§1331, 1332, 1441 and 1446, and hereby provides notice of removal of the above-

 captioned action to the United States District Court of Florida, Southern District, Fort Pierce

 Division, from the Circuit Court of St. Lucie, Florida. In support of its Notice of Removal, Liberty

 Life respectfully submits as follows:

                I.       Threshold Facts


        On June 28, 2019, Liberty Life was served by the Florida Department of Financial Services

 with a Complaint in the action captioned Mark Milewski v. Liberty Life Assurance Company of

 Boston, case number 562019CA001240AXXXHC, in the Circuit Court of the Nineteenth Judicial

 Circuit, in and for St. Lucie County, Florida. A true and correct copy of all process and pleadings

 served upon Liberty Life are attached hereto as Attachment “A.” To the best knowledge and belief

 of Liberty Life, no further proceedings have been had in the state court.
Case 2:19-cv-14236-JEM Document 1 Entered on FLSD Docket 07/11/2019 Page 2 of 4



          Plaintiff’s complaint seeks benefits under a Long Term Disability Plan, established by Bose

 Corporation (“the Sponsor”), for the benefit of its eligible employees. The Complaint alleges, on its

 face, that Plan benefits are insured by Liberty Life pursuant to a Group Disability Income Policy it

 issued to the Sponsor. Complaint, ¶ 9 & Exh. B. The Complaint further alleges, on its face, that the

 Plan is governed by the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),

 29 U.S.C. §1001 et seq. Id., ¶¶ 1, 2 & 8. The action is brought pursuant to 29 U.S.C. §1132. Id., ¶¶

 1 & 2.

          II.    Standard for Removal

          Removal of a case to federal court is proper if the case originally could have been brought in

 federal court. See 28 U.S.C. § 1441(a). In this case, removal is proper because federal question

 jurisdiction exists as this is an action which arises under the Constitution, laws, or treaties of the

 United States (ERISA). See 28 U.S.C. § 1331.

          Under the doctrine of super-preemption, Congress may preempt an area of law so completely

 that any complaint raising claims in that area is necessarily federal in character and therefore

 necessarily presents a basis for federal court jurisdiction. See e.g., Metropolitan Life Insurance

 Company v. Taylor, 481 U.S. 58, 63-64, 107 S.Ct. 1542, 1546, 95 L.Ed.2d 55 (1987)(citing Avco

 Corp. v. Machinists, 390 U.S. 557, 88 S.Ct. 1235, 20 L.Ed.2d 126 (1968)). Such “complete

 preemption” will convert state law claims into federal claims for the purposes of the well-pleaded

 complaint rule, allowing a defendant to remove the case to federal court. Congress has accomplished

 this “complete preemption” in 29 U.S.C. § 1132(a), which provides the exclusive cause of action for

 the recovery of benefits under an ERISA plan. Taylor, 481 U.S. at 65-67, 107 S.Ct. at 1547-48;

 Kemp v. International Business Machines Corp., 109 F.3d 708, 712 (11th Cir. 1997).

          Plaintiff’s complaint acknowledges that this action is brought under federal law, and that the
Case 2:19-cv-14236-JEM Document 1 Entered on FLSD Docket 07/11/2019 Page 3 of 4



 United States District Court has original jurisdiction. Complaint, ¶ 1. As an action of a civil nature

 founded on a claim or right arising under the laws of the United States, this action may be removed

 to this Court pursuant to the provision of 28 U.S.C. §1441(a) and (b).

        This Notice of Removal is being filed within the time periods required by 28 U.S.C.

 §1446(b). Additionally, written notice of the filing of the Notice of Removal has been given to the

 adverse party as required by law. 28 U.S.C. §1446(d). A true and correct copy of this Notice of

 Removal will be promptly filed with the Circuit Clerk of the Court in the Nineteenth Judicial Circuit

 in and for St. Lucie County, Florida as provided by law.

                                       /s  Lee W. Marcus
                                LEE W. MARCUS, ESQUIRE
                                Florida Bar No.: 967076
                                MARCUS & MYERS, P.A.
                                6150 Metrowest Blvd., Ste. 208
                                Orlando, FL 32835
                                Telephone: 407-447-2550
                                Facsimile: 407-447-2551
                                Primary email: lmarcus@marcusmyerslaw.com
                                Secondary email: mbusby@marcusmyerslaw.com
                                Counsel for Defendant
Case 2:19-cv-14236-JEM Document 1 Entered on FLSD Docket 07/11/2019 Page 4 of 4




                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the original of the foregoing was dispatched to the U.S. District Court –
 Southern District, Fort Pierce Division for filing on July 11, 2019, and a copy has been provided by U.S. Mail
 and email to Aaron M. Clemens, Esq. (AClemens@4injuryhelp.com) and David F. Mancini
 (davidfmancini@aol.com) of Reich & Mancini, P.A. (eService@4injuryhelp.com) 150 S.W. Chamber Court,
 Suite 205, Port St. Lucie, FL 34986, on this 11th day of July, 2019.


                                         /s    Lee W. Marcus
                                  LEE W. MARCUS, ESQUIRE
                                  Florida Bar No.: 967076
                                  MARCUS & MYERS, P.A.
                                  6150 Metrowest Blvd., Ste. 208
                                  Orlando, FL 32835
                                  Telephone: 407-447-2550
                                  Facsimile: 407-447-2551
                                  Primary email: lmarcus@marcusmyerslaw.com
                                  Secondary email: mbusby@marcusmyerslaw.com
                                  Counsel for Defendant
